UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54457 ADVANCED CANNABIS SOLUTIONS, INC (Exact name of registrant as specified in its charter) COLORADO 20-8096131 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4445 Northpark Drive, Suite 102, Colorado Springs, CO (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (719) 590-1414 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo þ Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filing). YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant'sknowledge,in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):YesoNo þ The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sale price of the registrant’s common stock on March 31, 2013 was $-0- since a trading market did not begin until August 2013. As of April 15, 2014, the Registrant had 13,387,200 issued and outstanding shares of common stock. Explanatory Note The purpose of this Amendment No. 4 to the Company’s Report on Form 10–K/A for the fiscal year ended December 31, 2013 filed with the Securities and Exchange Commission(the “SEC”) on April 15, 2014 and subsequently amended on April 22, 2014, April 29, 2014, and on June 23, 2014 (the “2013 K”), is to revise certain balances and disclosures relating to the Company’s conventional convertible debt and related debt discounts.We revised the June 10-K as follows: (i) revised the Company’s balance sheet, statement of shareholders' equityand notes 2 and 7 to the financial statements in Item 8 to reflect a reclassification of conventional convertible debt discounts previously recorded as beneficial convertible features; (ii) added note 12, "Restatement of Prior Period Financial Statements" in Item 8;(iii) revised disclosure of certain balances within Item 7 to reflect the change identified in (i), as well as other minor changes. We alsorevised Item 9A to reflect the impact of this Amendment No. 4 as the Company concluded that those accounting and reporting errors constituted an additional deficiency in the Company's internal control over financial reporting as of December 31, 2013 and that its disclosure controls were not effective as of December 31, 2013. This Amendment No. 4 speaks as of the original filing date of the Company’s initial 10–K, and does not reflect events that may have occurred subsequent to the original filing date, April 15, 2014. This amendment should be read in conjunction with our other filings made with the SEC pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended. ADVANCED CANNABIS SOLUTIONS, INC. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2013 TABLE OF CONTENTS PART I. Page Item 1. Business 3 Item 1A. Risk factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal proceedings 6 Item 4. Mine Safety Disclosures 6 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 10 Item 8.
